Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martin Patrick. Sheehan, the bankruptcy trustee, appeals from the district court’s order upholding the bankruptcy court’s order denying his motion for reconsideration of the court’s orders determining that there was no transfer of property and therefore denying Sheehan’s motions for summary judgment and for reconsideration of that order. We have reviewed the record and the briefs filed on appeal, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sheehan v. Warner, No. 1:13-cv-00165-IMK, 2014 WL 838741 (N.D.W.Va. Mar. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.